Citation Nr: 0840930	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  05-14 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware



THE ISSUE

Entitlement to service connection for a claimed heart 
condition, to include as secondary to the service-connected 
diabetes mellitus.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from September 1963 to 
August 1966.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision issued by 
the RO.  

The Board issued a decision in July 2006, denying the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  

In August 2008, the Court issued an order vacating the 
Board's decision and remanding the case for compliance with 
directives specified in the order.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

In this case, the Court found that the Board erred in 
concluding that VA had satisfied its duty to assist the 
veteran with the development of his claim.  

Specifically, the Court indicated that VA failed to obtain 
medical records of the veteran's treatment at the Wilmington, 
Delaware, VA Medical Center.  

The Court also found that the VA examiner did not address the 
possibility that the veteran's diabetes mellitus had 
aggravated his heart condition and therefore had failed to 
provide an adequate medical opinion.  The Court found that 
the June 2003 examiner merely provided an unsupported 
conclusion and that the Board should have returned the 
results to the examiner for clarification.  

Based on the foregoing, and consistent with the Court's 
August 2008 Order, the Board finds that this matter should be 
remanded, and that the upon remand, the RO should arrange for 
the veteran's claims file be reviewed by the physician who 
prepared the June 2003 examination report and addendum (or a 
suitable substitute if this physician is unavailable), for 
the purpose of preparing an addendum that addresses whether 
the veteran has a heart disability that had its onset in 
service or within one year of service, is secondary to a 
service-connected disability, or aggravated by his service-
connected diabetes mellitus.  

The examiner should also provide analysis and explanation in 
support of any conclusions reached, and should comment on 
whether any in-service complaints of chest pain or pressure 
reflected cardiac symptoms in service.  

The RO should also obtain records of the veteran's treatment 
at the Wilmington, Delaware, VA Medical Center dated since 
March 2005 and prior to 2000.  Here, the Board notes that the 
veteran's claims file contains records from this facility 
printed on March 2005, May 2003, and April 2001.  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including the degree 
of disability and the effective date of an award.  

In the present appeal, the veteran was provided with some 
notice of what type of information and evidence was needed 
to substantiate his claim, but he was not provided with full 
notice of what is required for direct and secondary service 
connection for his heart condition, nor was he provided 
notice of the type of evidence necessary to establish a 
disability rating or effective date.  

Upon remand, the veteran should be given proper notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs 
the veteran as to the type of evidence that is needed to 
establish both a disability rating and an effective date.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should send the veteran and 
his representative a letter that complies 
with the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The letter should explain, 
what, if any, information and (medical 
and lay) evidence not previously provided 
to VA is necessary to substantiate his 
claim on a direct and secondary basis.  
The letter should indicate which portion 
of the evidence, if any, is to be 
provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.  

In addition, the notice should include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
addressed in this remand, as outlined by 
the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the veteran's claims 
file, that have treated him since service 
for his heart condition.  

This should specifically include 
treatment records from the Wilmington, 
Delaware, VA Medical Center, dated since 
March 2005 and before 2000.  The aid of 
the veteran in securing these records, to 
include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing.  
The veteran may submit medical records 
directly to VA.  

3.  After all available records have been 
associated with the claims file, the RO 
should arrange for the veteran's claims 
file to be reviewed by the physician who 
prepared the June 2003 VA examination 
report (or a suitable substitute if that 
physician is unavailable), for the 
purpose of preparing an addendum that 
addresses whether the veteran has a heart 
disability that had its onset in service 
or within one year of service, is 
secondary to a service-connected 
disability, or aggravated by his service-
connected diabetes mellitus.  

The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician, and the 
physician's report should reflect 
consideration of the veteran's documented 
medical history and assertions.  The 
report should contain a detailed account 
of any manifestations of a heart 
condition found to be present.  

If so, the physician should render an 
opinion, consistent with sound medical 
judgment, as to whether it is at least as 
likely as not (i.e., 50 percent or 
greater probability) that such disability 
is due to the veteran's service (to 
include onset in service or within one 
year of service) or was caused  or 
aggravated by a service-connected 
disability, to include his diabetes 
mellitus.  The examiner must also provide 
analysis and explanation in support of 
any conclusions reached, and should 
comment on whether any in-service 
complaints of chest pain or pressure 
reflected cardiac symptoms in service.  

If the physician is unable to provide the 
requested information, the physician 
should so indicate.  The physician should 
set forth the complete rationale 
underlying any conclusions drawn or 
opinions expressed, to include, as 
appropriate, citation to specific 
evidence in the record, in a legible 
report.  

4.  After completion of the foregoing, 
the RO should again review the claim.  If 
any determination remains adverse, the 
veteran and his representative must be 
furnished a Supplemental Statement of the 
Case and be given an opportunity to 
submit written or other argument in 
response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

